Exhibit 10.34
Description of Annual Incentive Bonus Plan for Fiscal 2009
     On April 30, 2008, the Board approved the Company’s annual incentive bonus
plan for fiscal 2009. The plan provides its executive officers with the
opportunity to earn annual cash bonuses based upon the achievement of
pre-established performance goals. The plan allocates 50% of the bonus
opportunity to achievement of annual targets and 50% to achievement of quarterly
targets, provided that if one or more quarterly targets are not met, the
executive may recoup the missed quarterly bonus if the annual target is
achieved. Performance goals under the plan will be: year-over-year quarterly and
annual earnings per share growth, revenue growth, profit after interest growth
and SG&A reduction targets at the Company level, and year-over-year quarterly
and annual revenue growth targets at the business unit level for certain
executives.
     Under the annual incentive bonus plan, award opportunities are set at
various percentages of base salary based on achievement of the performance
measures described above. If the Company fails to achieve the threshold level,
no bonus is awarded. For purposes of determining achievement of targets, the
annual bonus plan uses adjusted, non-GAAP diluted earnings per share and
non-GAAP profit after interest.

